DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of "extrapolating, by the lighting network, a dangerous environmental condition at a location within the lighting network other than at the first lighting unit, the extrapolation comprising combining the obtained range information with additional information comprising elevation or topology information to infer depth information between two or more lighting units where the depth information is not directly obtainable”, in combination of with all other recited method steps in a method for detecting a dangerous environmental condition within a lighting environment.
The primary reasons for allowance of independent claim 11 is the inclusion of the specific limitations of "extrapolate a dangerous environmental condition at a location within the lighting environment other than at the lighting unit, the extrapolation comprising combining the obtained range measurements with additional information comprising elevation or topology information to infer depth information between two or more lighting units where the depth information is not directly obtainable”, in combination of with all other recited associated elements in a 
The primary reasons for allowance of independent claim 14 is the inclusion of the specific limitations of "extrapolate a dangerous environmental condition at a location within the lighting network, the extrapolation comprising combining the obtained range measurements with additional information comprising elevation or topology information to infer depth information between two or more lighting units where the depth information is not directly obtainable”, in combination of with all other recited associated elements in a lighting network configured to detect a dangerous environmental condition within a lighting environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861